Exhibit 10.8

EXECUTION VERSION

31 December 2008

CONFIRMATION DEED

between

CONSTAR FOREIGN HOLDINGS, INC.

as Chargor

and

CITICORP USA, INC.

as Administrative Agent

WEIL, GOTSHAL & MANGES

One South Place London EC2M 2WG

Tel: +44 (0) 20 7903 1000 Fax: +44 (0) 20 7903 0990

www.weil.com



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1    INTERPRETATION    2 2    ACKNOWLEDGEMENT AND CONFIRMATIONS
   3 3    COSTS AND EXPENSES    3 4    SERVICE OF PROCESS    3 5    NOTICES    4
6    COUNTERPARTS    3 7    GOVERNING LAW    3 8    JURISDICTION    3

THE SCHEDULE - THE OBLIGORS

   5

SIGNATORIES

   4



--------------------------------------------------------------------------------

THIS CONFIRMATION DEED (this “Deed”) is made as a deed on the 31st day of
December 2008 between the following parties:

 

(1) CONSTAR FOREIGN HOLDINGS, INC., a corporation incorporated under the laws of
the State of Delaware, United States of America, in its capacity as Chargor
under the New Credit Agreement (as defined below) (“Chargor”);

 

(2) CITICORP USA, INC., in its capacity as Administrative Agent for the Secured
Parties under the New Credit Agreement (together with its successors and
assigns, (the “Administrative Agent”); and

WHEREAS

 

(A) The Chargor, as a guarantor, and other parties entered into a Credit
Agreement dated as of February 11, 2005 among, inter alios, Constar
International Inc. (the “Borrower”), the lenders party thereto from time to time
and the Administrative Agent (the “Existing Credit Agreement”), pursuant to
which loans and other extensions of credit were made available to the Borrower
and the Chargor agreed to guarantee the obligations of the Borrower and other
obligors under the Existing Credit Agreement.

 

(B) It was a condition to the effectiveness of the Existing Credit Agreement
that the Chargor deliver certain security in respect of the Grantor’s
obligations under the Existing Credit Agreement and the other Loan Documents (as
defined in the Existing Credit Agreement).

 

(C) The Chargor executed and delivered a share mortgage dated 11 February 2005
(the “UK Share Mortgage”) to CITICORP USA, Inc., pursuant to which the Chargor
granted a first priority security interest in certain equity interests to the
Secured Parties (as defined in the Existing Credit Agreement as security for its
obligations under the Existing Credit Agreement.

 

(D) On or about 31 December 2008, the Borrower and the other Obligors under the
Existing Credit Agreement will refinance (the “Refinancing”) their obligations
under the Existing Credit Agreement with a Senior Secured Super-Priority Debtor
in Possession and Exit Credit Agreement among the Borrower, the lenders party
thereto from time to time, and the Administrative Agent (the “New Credit
Agreement”).

 

(E) In connection with the Refinancing the Chargor and the Administrative Agent
wish to confirm that it is their intention that the security interests granted
pursuant to the UK Share Mortgage to secure the Existing Credit Agreement will
continue to secure the Obligations under the New Credit Agreement.

 

(F) Constar Foreign Holdings, Inc. as Chargor, and Citicorp USA, Inc., as
Administrative Agent, intend this Deed to, and it shall, take effect as a deed.

IT IS AGREED as follows:



--------------------------------------------------------------------------------

1 INTERPRETATION

1.1 Definitions In this Deed capitalized terms used but not defined herein have
the meanings assigned to such terms in the New Credit Agreement.

1.2 Interpretation

 

(a) Unless expressly defined in this Deed, capitalised terms defined in the New
Credit Agreement have the same meanings in this Deed;

 

(b) the expressions “hereof, herein, hereunder” and similar expressions shall be
construed as references to this Deed as a whole (including the Schedule) and
shall not be limited to the particular clause or provision in which the relevant
expression appears, and references to this Deed and all like indications shall
include references to this Deed as supplemented by any other agreement or
instrument supplementing or amending this Deed;

 

(c) the word “including” when used in this Deed means “including without
limitation”;

 

(d) references to a “person” shall be construed as a reference to any person,
firm, company, corporation, government, state or agency of a state or any
association or partnership (whether or not having separate legal personality) of
two or more of the foregoing;

 

(e) references to any of the Loan Documents and any other agreement or
instrument shall be construed as a reference to the same as amended, varied,
restated, extended, supplemented or novated from time to time (including, where
relevant, by any accession agreement);

 

(f) unless otherwise specified, references to Clauses and the Schedule are
references to, respectively, clauses of and the schedule to this Deed;

 

(g) words importing the singular shall include the plural and vice versa;

 

(h) references (by whatever term, including by name) to the Loan Parties and the
Administrative Agent shall, where relevant and subject as otherwise provided in
this Deed, be deemed to be references to or to include, as appropriate, their
respective successors, replacements and assigns, transferees and substitutes
permitted by the terms of the relevant Loan Documents;

 

(i) the headings in this Deed are for convenience only and shall be ignored in
construing this Deed; and

 

(j) all references to statutes and other legislation include all re-enactments
and amendments of those statutes and that legislation.

1.3 Third Party Rights A person who is not a party to this Deed has no rights
under the Contracts (Rights of Third Parties) Act 1999 to enforce any term of
this Deed.

1.4 Prevailing Agreement In the event of any conflict between the provisions of
this Deed and the New Credit Agreement, the provisions of the New Credit
Agreement shall prevail except to the extent necessary under English law to
maintain the creation or perfection

 

2



--------------------------------------------------------------------------------

of security, or to preserve the Administrative Agent and the Secured Parties’
rights and remedies under this Deed and to the extent this Deed is intended to
specifically confirm the rights and obligations of the parties hereto inter se.

 

2 ACKNOWLEDGEMENT AND CONFIRMATIONS

2.1 The parties hereto acknowledge and confirm that, notwithstanding the
existence of documentation purporting to pay in full the Obligations under the
New Credit Agreement.]

2.2 Each Chargor hereby confirms that, notwithstanding such confirmation:

 

(a) its guarantee and indemnity obligations under the Loan Documents remain
valid and binding; and

 

(b) the UK Share Mortgage executed by it remains valid and binding and continues
to secure all the Secured Obligations.

 

3 COUNTERPARTS

This Deed may be executed in any number of counterparts, each of which when
executed and delivered constitutes an original of this Deed, but all the
counterparts shall together constitute one and the same agreement.

 

4 GOVERNING LAW

This Deed shall be governed by and construed in accordance with the laws of
England.

 

5 JURISDICTION

5.1 The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Deed (including a dispute regarding
the existence, validity or termination of this Deed).

5.2 The parties agree that the courts of England are the most appropriate and
convenient courts to settle such disputes and accordingly no party shall argue
to the contrary.

5.3 This Clause 5 (Jurisdiction) is for the benefit of the Secured Parties only.
As a result, no Finance Party shall be prevented from taking proceedings
relating to such a dispute in any other court with jurisdiction. To the extent
allowed by law, the Secured Parties may take concurrent proceedings in any
number of jurisdictions.

IN WITNESS whereof this Deed has been entered into as a deed on the date stated
at the beginning of this Deed.

 

3



--------------------------------------------------------------------------------

SIGNATORIES

CHARGOR

CONSTAR FOREIGN HOLDINGS, INC.

 

Signed as a deed by Walter Sobon in the presence of:     

/s/ Walter Sobon

       Director  

 

 

/s/ Eric Markus

  SIGNATURE OF WITNESS  

NAME OF WITNESS:

Eric R. Markus

 

ADDRESS:

1875 Pennsylvania Avenue

Washington, D.C.

 

OCCUPATION:

Attorney

 

 

[CONFIRMATION DEED SIGNATURE PAGE]



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT

CITICORP USA, INC.

 

Signed as a deed by DAVID JAFFE in the presence of:     

/s/ David Jaffe

       Director  

 

 

/s/ Scott Goodwin

 

Scott Goodwin

Associate, Asset-Based Finance

390 Greenwich Street, 1st Floor

New York, NY 10013

 

 

[CONFIRMATION DEED SIGNATURE PAGE]